Exhibit 10.1

 

AGREEMENT

 

This agreement (“Agreement”) is effective as of the Effective Date (as defined
in Section 12 below) between Vertical Networks, Inc. (“VNI”), a California
corporation, and ARTISOFT, Inc. (“ARTISOFT”), a Delaware corporation.  VNI and
ARTISOFT agree as follows:

 

1.                                      DEFINITIONS.


 

“C-Data Patent” means any Letters Patent and patent applications listed in
Attachment A, any foreign patent corresponding thereto, and/or any patents that
may issue or reissue therefrom, any divisions, continuations,
continuation-in-part (but, with respect to new subject matter claimed in such
continuation-in-part, has an invention date prior to the Effective Date), patent
term extensions, or reexaminations of any of the foregoing.

 

“Licensed Product” means any product or part thereof, the manufacture, use, or
sale of which is covered by a valid claim of an issued, unexpired C-Data
Patent.  A claim of an issued, unexpired C-Data Patent shall be presumed to be
valid unless and until it has been held to be invalid by a final judgment of a
court of competent jurisdiction from which no appeal can be or is taken.

 

2.                                      GRANT.  Subject to the terms and
conditions of this Agreement, VNI hereby grants and ARTISOFT hereby accepts a
non-exclusive, transferable (subject to the restriction set forth in Section 13
below), sublicensable (but only as expressly provided in Sections 3.3 and 3.4
below), worldwide, irrevocable, royalty-free license to the C-Data Patents to
make, have made, use, import, export, sell and distribute Licensed Products, and
to practice any methods or processes covered by a valid claim of an unexpired
C-Data Patent, or to otherwise make, have made, use, import, export, sell,
distribute, practice or have practiced anything covered by a valid claim of an
unexpired C-Data patent during the Term.


 

3                                         TRANSFER OF C-DATA PATENTS.


 

3.1                                 A.                                   Subject
to the license grant to ARTISOFT in Section 2 above (which shall remain in
effect after such assignment), VNI shall assign within 270 days after the
Effective Date all of the C-Data Patents to a third party, un-related and
unaffiliated patent licensing/enforcement company (provided that an entity with
which Alan Loudermilk is affiliated shall not be deemed to be related or
affiliated to VNI as a result of his prior or continuing relationship with VNI)
formed solely for the purposes described herein (“C-DATA CO.”).  If VNI fails to
assign the C-Data Patents to C DATA CO. within such 270-day period, then VNI
shall assign the C-Data Patents to ARTISOFT.  As a condition of the C-Data
Patent assignment, C-DATA CO. may only prosecute, maintain, license, and enforce
the C-Data Patents, and perform all activities reasonably necessary in order to
carry out the foregoing.  Any other use of the C-Data Patents by C-Data Co. is
expressly prohibited.

 

--------------------------------------------------------------------------------



 


B.                                     C-DATA CO. SHALL INITIALLY BE LIMITED TO
PURSUING LICENSING WITH AND/OR ENFORCEMENT AGAINST THE COMPANIES LISTED IN
ATTACHMENT B.  ARTISOFT SHALL HAVE THE RIGHT FOR 180 DAYS AFTER THE EFFECTIVE
DATE TO REMOVE A COMPANY FROM THIS LIST FOR WHICH ARTISOFT HAS A “SPECIFIED
BASIS” FOR SUCH REMOVAL.  A SPECIFIED BASIS IS DEFINED AS (I) AN EXISTING
BUSINESS RELATIONSHIP BETWEEN ARTISOFT AND SUCH COMPANY, (II) A REASONABLE, GOOD
FAITH BELIEF THAT A PROSPECTIVE BUSINESS RELATIONSHIP (INCLUSIVE OF ACQUISITION
TARGET) BETWEEN ARTISOFT AND SUCH COMPANY IS IMMINENT, OR (III) THE EXISTENCE OF
PATENT INFRINGEMENT CONFLICT BETWEEN ARTISOFT AND SUCH COMPANY, IN EACH CASE
WHICH ARTISOFT CAN DEMONSTRATE THROUGH REASONABLE DOCUMENTATION OR OTHER
REASONABLE MEANS.  AT THE END OF THE 180-DAY PERIOD, NO COMPANY WILL BE REMOVED
FROM THE LIST WITHOUT THE GOVERNANCE COMMITTEE’S APPROVAL AS DESCRIBED IN
SECTION 3.2 BELOW.  C-DATA CO. SHALL HAVE THE UNRESTRICTED RIGHT TO PURSUE ANY
COMPANY THAT REMAINS ON THE LIST FOR LICENSING/ENFORCEMENT OF THE C-DATA
PATENTS.  AT NO TIME MAY C-DATA CO. PURSUE LICENSING WITH OR ENFORCEMENT AGAINST
ANY COMPANY THAT IS NOT LISTED IN ATTACHMENT B.


 

3.2                                 A Governance Committee consisting of one
representative of each of VNI, ARTISOFT, and C-DATA CO. (initially, Scott
Pickett for VNI, Bill Tauscher for ARTISOFT, and a third person representing
C-DATA CO.) shall approve the deletion of companies from the list in Attachment
B after the initial 180-day period.  After the initial 180-day period, the
deletion of companies from the list in Attachment B shall require unanimous
approval among the three representatives. C-DATA CO. shall have the right to add
entities to the list in Attachment B by notifying VNI and ARTISOFT, but ARTISOFT
shall have 120 days from receipt of such notice to object for a Specified Basis;
only if ARTISOFT does not so object, shall such company be added to the list in
Attachment B and C-DATA CO. would be free to pursue such company for
licensing/enforcement of the C-Data Patents.  The Governance Committee shall be
formed by contractual arrangement as part of the assignment agreement
transferring ownership of the C-Data Patents to C-DATA CO.  Any party may change
its representative upon written notice to the other party and C-DATA CO.


 

3.3                                 If after 180 days after the Effective Date,
an operating company that is not listed in Attachment B files a complaint in a
court of competent jurisdiction asserting that ARTISOFT infringes valid patents
owned by such entity (such entity being a “Plaintiff”), and serves such
complaint against ARTISOFT, then upon notice of such complaint from ARTISOFT,
the Governance Committee shall meet and confer as to whether it is appropriate
for (i) C-DATA CO. to seek enforcement of the C-Data Patents against such
Plaintiff or (ii) ARTISOFT to grant a non-transferable, non-sublicensable,
sublicense of the C-Data Patents to such Plaintiff in final settlement of such
complaint, provided that if the Governance Committee cannot agree, then ARTISOFT
will have the right to grant a non-transferable, non-sublicensable,
non-exclusive sublicense under the C-Data Patents to the Plaintiff but only in
final settlement of such complaint and only to make, use and sell products.  If
ARTISOFT receives any consideration relating to or in connection with such
sublicense or settlement, then parties shall share such consideration in the
proportions agreed to among the parties in Section 4 below.


 


2

--------------------------------------------------------------------------------



 

3.4                                 If after 180 days after the Effective Date,
ARTISOFT desires to enter into a commercial arrangement involving the C-Data
Patents with an operating company that is not listed in Attachment B because
such company (i) has not been established by the Effective Date, or (ii) has not
by the Effective Date released commercially available products that could
infringe the C-Data Patents, then ARTISOFT may seek written approval from the
Governance Committee for such company to obtain a license under the appropriate
C-Data Patents (under either a direct license from C-DATA CO. or a sublicense
from ARTISOFT, as the parties mutually deem appropriate) under terms that are
commercially customary and consistent with terms and conditions then offered by
C-DATA CO. and which compensate C-DATA CO. for lost revenue. The Governance
Committee will not unreasonably withhold such approval.  However, without the
consent of the Governance Committee, ARTISOFT may grant sublicenses to any
operating company unless that company (x) is listed in Attachment B, or (y)
meets one of the criteria described in clause (i) or (ii). In the event that a
company meets one of the criteria described in clause (i) or (ii), and if C-Data
wishes to add such company to the list in Attachment B, the procedure set forth
in Section 3.2 will govern and apply to such request.


 

3.5                                 Except as expressly set forth herein, the
C-Data Patents shall not be sold, leased or otherwise transferred (either
through a sale of specific patent rights or a sale of C-DATA CO.) without the
unanimous approval of the Governance Committee. VNI shall not commence any
activities, including licensing or enforcement activities, with respect to the
C-Data Patents (beyond the litigation identified in Attachment D currently being
pursued by VNI, which litigation VNI shall be free to pursue.)


 

3.6                                 Any costs associated with the licensing,
enforcement, and maintenance of the C-Data Patents will be the responsibility of
C-DATA CO.


 

4.                                      INFRINGEMENT BY OTHERS:  PROTECTION OF
PATENTS.  ARTISOFT shall promptly inform VNI of any suspected infringement of
any C-Data Patent by a third party.  If VNI receives any proceeds from licensing
or enforcement of the C-Data Patents from C-DATA CO., VNI shall (i) pay ARTISOFT
37.5% of such proceeds, and (ii) Scott Pickett 2.5% of such proceeds, and (iii)
retain 60% of such proceeds.  VNI shall make each such payment within 30 days
after the end of the calendar quarter in which such proceeds are received.  VNI
currently anticipates that C-DATA CO. shall receive approximately 33% share of
gross proceeds from the licensing or enforcement of the C-Data Patents before
paying out any proceeds to VNI; provided, however, that C-DATA CO. shall not be
authorized to retain more than 40% without the written consent of ARTISOFT. 
After deducting the costs and expenses actually incurred related to prosecuting
and maintaining the C-Data Patents and procuring such proceeds, C-DATA CO shall
remit to VNI all remaining proceeds resulting from licensing or enforcement of
the C-Data Patents.  VNI and C-DATA CO. (as a condition of the C-Data Patent
assignment) shall maintain complete and accurate records of all transactions
relating to the licensing and enforcement of the C-Data Patents, including but
not limited to, any amounts received in connection therewith and the basis for
receiving such amounts.  VNI and C-DATA CO. (as a condition of the C-Data Patent
assignment) shall permit ARTISOFT to inspect such records from time to time upon
reasonable prior written notice and to make copies thereof, for purposes of
confirming the accuracy of any payments made to ARTISOFT hereunder.  VNI shall
promptly pay the amount of any underpayment within 30 days after the size of
such underpayment is determined by the

 

3

--------------------------------------------------------------------------------


 

parties, and if it is determined that such underpayment is more than five
percent (5%), VNI shall reimburse ARTISOFT for the reasonable expenses incurred
by ARTISOFT to conduct such inspection.


 

5.                                      INVENTIONS.  VNI and ARTISOFT
acknowledge that ARTISOFT may create inventions, trade secrets, improvements,
extensions, and/or modifications, based on the C-Data Patents and that any and
all such inventions, trade secrets, improvements, extensions, and modifications,
related intellectual property rights (including but not limited to any and all
rights that may exist in a specified jurisdiction under patent law, copyright
law, publicity rights law, moral rights law, trade secret law, trademark law,
unfair competition law or other similar protections, whether or not such rights
are registered or perfected), and any patent applications and patents related
thereto, shall be solely owned by ARTISOFT.


 

6.                                      ASSISTANCE OF ARTISOFT PERSONNEL.   To
the extent C-DATA CO. requires the assistance of any ARTISOFT personnel for the
maintenance, licensing, or enforcement of the C-Data Patents, ARTISOFT will be
compensated by C-DATA CO. on an agreed-to basis.


 


7.                                      NEGATION OF WARRANTIES.


A.                                   VNI REPRESENTS AND WARRANTS TO ARTISOFT AT
THE EFFECTIVE DATE THAT:


 

(a)                                  VNI is a corporation, duly organized,
validly existing and in good standing under the laws of the State of California
and has all rights and power necessary to execute, deliver and perform its
obligations under this Agreement, including the right to grant the licenses
granted hereunder;


 

(b)                                 the execution, delivery and performance of
this Agreement by VNI (a) has been approved by any necessary company action and
(b) is not contrary to, or in conflict with, the formation and governance
documents of VNI, any material agreement by which VNI is bound or any applicable
law;


 

(c)                                  VNI has received assignment of all right,
title and interest in and to the C-Data Patents from each employee and
consultant of VNI contributing to the invention thereof; and


 

(d)                                 VNI has not assigned any interest in the
C-Data Patents to any third party.


 


B.                                     EXCEPT AS EXPRESSLY SET FORTH ABOVE IN
SECTION 7A, NOTHING IN THIS AGREEMENT IS OR SHALL BE CONSTRUED AS:


 

(a)                                  A warranty or representation by VNI as to
the validity or scope of any C-Data Patent;


 

(b)                                 A warranty or representation that anything
made, used, sold, or otherwise disposed of under any license granted in this
Agreement is or will be free from infringement of patents, copyrights, and other
rights of third parties;


 


4

--------------------------------------------------------------------------------



 

(c)                                  Granting by implication, estoppel, or
otherwise any licenses or rights under patents or other rights of VNI or other
persons other than C-Data Patents, regardless of whether such patents or other
rights are dominant or subordinate to any C-Data Patent; or


 

(d)                                 An obligation to furnish any technology or
technological information.


 

C.                                     Except as expressly set forth in this
Agreement, VNI MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED.  THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT LICENSED PRODUCT
WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS, OR ANY
OTHER EXPRESS OR IMPLIED WARRANTIES.

 


8.                                      INDEMNITY AND DUTY TO DEFEND.


 


A.                                   ARTISOFT AGREES TO INDEMNIFY, HOLD
HARMLESS, AND DEFEND VNI, AND ITS OFFICERS, EMPLOYEES, SHAREHOLDERS, DIRECTORS,
SUCCESSORS AND AGENTS FROM AND AGAINST ANY AND ALL LIABILITY, COSTS AND DAMAGES
(INCLUDING THE REASONABLE FEES AND EXPENSES OF ATTORNEYS’ AND OTHER
PROFESSIONALS) ARISING FROM OR RELATING TO ANY CLAIMS FOR DEATH, ILLNESS,
PERSONAL INJURY, PROPERTY DAMAGE, AND IMPROPER BUSINESS PRACTICES ARISING OUT OF
THE MANUFACTURE, USE, SALE, OR OTHER DISPOSITION OF LICENSED PRODUCT BY
ARTISOFT, OR ITS CUSTOMERS.  VNI SHALL PROMPTLY NOTIFY ARTISOFT OF ANY CLAIM FOR
WHICH IT SEEKS INDEMNITY, AND PROVIDED THAT ARTISOFT AGREES TO ASSUME ALL
LIABILITY RELATING TO SUCH CLAIM, VNI SHALL PERMIT ARTISOFT TO ASSUME SOLE
CONTROL OVER THE DEFENSE THEREOF.  VNI SHALL, AT ARTISOFT’S EXPENSE, REASONABLY
COOPERATE WITH ARTISOFT’S DEFENSE THEREOF.  VNI SHALL NOT HAVE ANY
RESPONSIBILITIES OR LIABILITIES WHATSOEVER WITH RESPECT TO ANY LICENSED
PRODUCTS.


 


B.                                     VNI AGREES TO INDEMNIFY, HOLD HARMLESS,
AND DEFEND ARTISOFT AND ITS OFFICERS, EMPLOYEES, DIRECTORS, SUCCESSORS AND
AGENTS FROM AND AGAINST ANY AND ALL LIABILITY, COSTS AND DAMAGES (INCLUDING THE
REASONABLE FEES AND EXPENSES OF ATTORNEYS’ AND OTHER PROFESSIONALS) ARISING FROM
OR RELATING TO A BREACH OF THE WARRANTIES SET FORTH IN SECTION 7A. HERETO. 
ARTISOFT SHALL PROMPTLY NOTIFY VNI OF ANY CLAIM FOR WHICH IT SEEKS INDEMNITY,
AND PROVIDED THAT VNI AGREES TO ASSUME ALL LIABILITY RELATING TO SUCH CLAIM,
ARTISOFT SHALL PERMIT VNI TO ASSUME SOLE CONTROL OVER THE DEFENSE THEREOF. 
ARTISOFT SHALL, AT VNI’S EXPENSE, REASONABLY COOPERATE WITH VNI DEFENSE THEREOF.


 


C.                                     IN THE EVENT (I) A COMPLAINT IS FILED
AGAINST ARTISOFT PURSUANT TO SECTION 3.3, AND (II) C-DATA CO. SEEKS ENFORCEMENT
OF THE C-DATA PATENTS AGAINST SUCH PLAINTIFF PURSUANT TO SECTION 3.3, C-DATA CO.
WILL DEFEND ARTISOFT IN SUCH LITIGATION AGAINST PLAINTIFF AT NO EXPENSE TO
ARTISOFT.


 

5

--------------------------------------------------------------------------------


9.                                      CONFIDENTIALITY


 

A.                                   Treatment and Protection.  Each party
hereto agrees to (a) hold in strict confidence all confidential information
which it received from the other party prior to, or in the course of, this
Agreement, (b) use the confidential information solely to perform or to exercise
its rights under this Agreement, and (c) not to transfer, display, convey or
otherwise disclose or make available all or any part of such confidential
information to any third party.  Each party shall take all measures necessary to
protect against the disclosure or use of the confidential information as it
takes to protect its own proprietary or confidential information (but in any
case no less than reasonable measures).

 

B.                                     No Publicity.  Neither party will issue a
press release, advertisement or public statement concerning the existence of
this Agreement, its contents or the transactions contemplated by it without the
express written consent of the other, provided, however, that either Party may
make any public disclosure it believes in good faith is required by applicable
law, regulation or stock market rule (in which case the disclosing party shall
use reasonable efforts to advise the other party and provide it with a copy of
the proposed disclosure prior to making the disclosure).

 

C.                                     Exclusions.  The term “confidential
information” shall not include information that is:

 

i.                                     in the public domain through no fault of
the receiving party or of any other person or entity that is similarly
contractually or otherwise obligated;

 

ii.                                  obtained independently from a third party
without an obligation of confidentiality to the disclosing party and without
breach of this Agreement; or

 

iii.                               independently developed by the receiving
party without reference to the confidential information of the disclosing party.

 

D.                                    Disclosures Required by Law.  The
receiving party may disclose the confidential information of the disclosing
party in response to a valid court order, law, rule, regulation (including any
securities exchange regulation), or other governmental action provided that
(a) the disclosing party is notified in writing prior to disclosure of the
information, and (b) the receiving party assists the disclosing party, at the
disclosing party’s expense, in any attempt by the other to limit or prevent the
disclosure of the confidential information.

 

E.                                      Remedies Upon Breach.  Each party agrees
that the other party may have no adequate remedy at law if there is a breach or
threatened breach of this Section 9 and, accordingly, that either party shall be
entitled (in addition to any legal or equitable remedies available to such
party) to seek injunctive or other equitable relief to prevent or remedy such
breach.

 

F.                                      Return or Destruction.  Upon the
termination or expiration of this Agreement or upon the earlier request of the
disclosing party, the receiving party shall (a) at its

 

6

--------------------------------------------------------------------------------


 

own expense, (i) promptly return to the disclosing party all tangible
confidential information (and all copies thereof) of the disclosing party, or
(ii) upon written request from the disclosing party, destroy such confidential
information and provide the disclosing party with written certification of such
destruction, and (b) cease all further use of the other party’s confidential
information, whether in tangible or intangible form.

 

10.                               MARKING.  In appropriate circumstances,
ARTISOFT agrees to mark Licensed Product (or their containers or labels) made,
sold, or otherwise disposed of by it under the license granted in this agreement
with the numbers of the applicable C-Data Patent(s).


 

11.                               LIABILITY LIMITATION.  Except with regard to
claims under Section 9 (Confidentiality), and 8 (Indemnity and Duty to Defend)
neither party shall be liable for any indirect, special, consequential or other
damages whatsoever, whether grounded in tort (including negligence), strict
liability, contract, or otherwise.


 

12.                               TERM AND TERMINATION.


 

12.1                           Unless otherwise terminated as set forth herein,
this Agreement shall commence on the Closing Date, as such term is defined in
that certain Asset Purchase Agreement, dated of even date herewith, between
ARTISOFT and VNI (the “Effective Date”) and terminate upon the last to expire of
the C-Data Patents (the “Term”.)


 

12.2                           ARTISOFT may terminate this Agreement by giving
VNI notice in writing at least thirty (30) days in advance of the effective date
of termination selected by ARTISOFT.


 

12.3                           Either party may terminate this Agreement if the
other party is in material breach of any provision hereof; and the breaching
party fails to remedy any such breach within thirty (30) days after receipt of
written notice thereof.


 

12.4                           Surviving any termination or expiration are:


 

(a)                                  Any cause of action or claim of ARTISOFT or
VNI, accrued or to accrue, because of any breach or default by the other party;
and

 

(b)                                 Sections 7-9 and 11-24.

 


13.                               ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING
UPON, AND SHALL INURE TO THE BENEFIT OF, THE PERMITTED SUCCESSORS AND ASSIGNS OF
EACH PARTY HERETO.  THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY ARTISOFT
WITHOUT THE PRIOR WRITTEN CONSENT OF VNI TO ANY THIRD PARTY EXCEPT TO A PARTY
(OR ITS AFFILIATES) THAT IS LISTED ON EXHIBIT B OR A PARTY THAT (I) HAS NOT BEEN
ESTABLISHED BY THE EFFECTIVE DATE, OR (II) HAS NOT RELEASED COMMERCIALLY
AVAILABLE PRODUCTS BY THE EFFECTIVE DATE THAT COULD INFRINGE THE C-DATA LICENSED
PATENTS HERETO (TO WHICH NO TRANSFER OR ASSIGNMENT MAY OCCUR WITHOUT THE EXPRESS
PRIOR WRITTEN CONSENT OF VNI).  NOTWITHSTANDING THE FOREGOING, VNI’S CONSENT
SHALL NOT BE REQUIRED FOR ANY TRANSFER BY ARTISOFT OF ITS ENTIRE INTEREST IN AND
TO THIS AGREEMENT IF MADE TO A THIRD PARTY IN CONNECTION WITH A SALE OF
SUBSTANTIALLY ALL OF THE BUSINESS OF ARTISOFT TO SUCH THIRD PARTY. SUBJECT TO
THE CONDITION SET FORTH IN SECTION 3.1 ABOVE, VNI WILL TRANSFER AND ASSIGN THE
C-DATA PATENTS TO C-DATA CO. PROVIDED THAT VNI SHALL NOTIFY


 

7

--------------------------------------------------------------------------------


 


ARTISOFT OF ANY SUCH ASSIGNMENT OR TRANSFER, AND PROVIDED FURTHER THAT C-DATA
CO. SHALL TAKE SUCH ASSIGNMENT OR TRANSFER SUBJECT BOTH TO THE LICENSES GRANTED
AND TO C-DATA CO.’S AND VNI’S OBLIGATIONS TO ARTISOFT HEREUNDER, AND SHALL SEND
ARTISOFT A WRITTEN ACKNOWLEDGEMENT SUCH OBLIGATIONS AT THE TIME OF SUCH
ASSIGNMENT.  THE C-DATA PATENTS MAY NOT BE ASSIGNED OR OTHERWISE TRANSFERRED TO
ANY OTHER PARTY WITHOUT ARTISOFT’S CONSENT AND, FURTHER, MAY ONLY BE ASSIGNED OR
OTHERWISE TRANSFERRED SUBJECT TO ALL OBLIGATIONS OF C-DATA CO. AND VNI UNDER
THIS AGREEMENT.  VNI MAY TRANSFER AND ASSIGN THIS AGREEMENT OR ANY OF ITS RIGHTS
TO RECEIVE PAYMENT HEREUNDER TO ANY SUCCESSOR ENTITY OR TO ITS SHAREHOLDERS
WITHOUT CONSENT, PROVIDED THAT SUCH SUCCESSOR(S) SHALL ASSUME THIS AGREEMENT
SUBJECT TO ALL OF THE OBLIGATIONS SET FORTH HEREIN.  FOR THE AVOIDANCE OF DOUBT,
ARTISOFT MAY ELECT BY NOTICE TO VNI TO BE DEEMED AN INTENDED THIRD PARTY
BENEFICIARY OF ANY SUCH ASSIGNMENT OR TRANSFER.  ANY TRANSFER OR ASSIGNMENT IN
VIOLATION OF THIS PROVISION SHALL BE VOID AND OF NO EFFECT.


 

14.                               NOTICES.  All notices under this Agreement
shall be deemed to have been fully given when done in writing and addressed as
follows:


 

All general notices to ARTISOFT should be sent to:

 

ARTISOFT, Inc.

5 Cambridge Center

Cambridge, MA 02142

Attention:  Chief Executive Officer

 

All general notices to VNI should be e-mailed or mailed to:

 

VERTICAL NETWORKS, INC.

1148 East Arques Avenue

Sunnyvale, CA  94085

Attention: Chief Executive Officer

 

Either party may change its address upon written notice to the other party.

 

15.                               WAIVER.  None of the terms of this Agreement
can be waived except by the written consent of the party waiving compliance.


 

16.                               INDEPENDENT CONTRACTOR.  Nothing in this
Agreement is intended or shall be construed to create or establish any agency,
partnership or joint venture relationship between the parties.  The parties
expressly disclaim such relationship, agree that they are acting solely as
independent contractors hereunder and agree that the parties have no fiduciary
duty to one another or any other special or implied duties that are not
expressly stated herein.  VNI has no authority to act as agent for, or to incur
any obligations on behalf of or in the name of, ARTISOFT.


 

17.                               COMPLIANCE WITH LAW.  Each party agrees to
comply with all federal, state and local laws and regulations applicable to this
Agreement.  Each party represents and warrants that it is qualified to do
business in the geographies in which it will perform its obligations under this

 

8

--------------------------------------------------------------------------------


 

Agreement, and will obtain all necessary licenses and permits, and satisfy any
other legal, regulatory, and administrative requirements, necessary to its
performance hereunder


 

18.                               FORCE MAJEURE.  Neither party shall be liable
for delay or failure in its performance hereunder to the extent that such delay
or failure is caused by an act of God, war, natural disaster, strike, lockout,
labor dispute, work stoppage, fire, third-party criminal act, quarantine
restriction or act of government, or any other event beyond the reasonable
control of that party (an “Excusable Delay”).  In the event an Excusable Delay
continues for 30 days or longer, the other party shall have the right, at its
option, to immediately terminate this Agreement by giving the party whose
performance has failed or been delayed by the Excusable Delay written notice of
such election to terminate.


 

19.                               SEVERABILITY.  If any one or more of the
provisions of this Agreement, or the application thereof in any circumstance, is
held to be invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision(s) in every other
respect and the remaining provisions of this Agreement shall be unimpaired, and
this Agreement shall continue in full force and effect, unless the provisions
held invalid, illegal or unenforceable shall substantially impair the benefits
of the remaining provisions hereof.


 

20.                               WAIVER.  The failure of either party to insist
upon strict performance or to seek remedy for breach of any term or condition of
this Agreement, or to exercise any right, remedy or election set forth herein or
permitted by law or equity, shall not constitute nor be construed as a waiver or
relinquishment in the future of such term, condition, right, remedy or
election.  Any consent, waiver or approval by either party of any act or matter
shall only be effective if made in writing and signed by an officer of the
consenting, waiving or approving party.


 

21.                               ENTIRE AGREEMENT; AMENDMENT.  This Agreement
and any Exhibits and Attachments hereto constitute the entire agreement between
the parties with respect to the subject matter and supersede any prior or
contemporaneous agreement or understanding, whether written or oral, if any,
between the parties.  This Agreement is the result of both parties’ review,
discussion and negotiation; therefore, any uncertainties or ambiguities will not
be interpreted against a party by virtue of its actual role in preparing this
Agreement.  This Agreement may be modified only by a further written agreement
signed by both parties.


 

22.                               COUNTERPARTS; EXECUTION.  This Agreement may
be executed in any number of counterparts, each of which shall be an original,
and such counterparts together shall constitute one and the same instrument. 
Execution may be effected by delivery of facsimiles of signature pages (and the
parties shall follow such delivery by prompt delivery of originals of such
pages).


 

23.                               APPLICABLE LAW.  This Agreement shall be
governed by the laws of the State of California applicable to agreements
negotiated, executed, and performed wholly within California.


 

24.                               HEADINGS.  The headings appearing in this
Agreement are inserted for convenience only and shall not be used to define,
limit or enlarge the scope of this Agreement or any of the obligations herein


 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their duly authorized officers or representatives.

 

 

VERTICAL NETWORKS, INC.

 

 

 

 

 

Signature

/s/ Douglas Sinclair

 

 

Name

Douglas Sinclair

 

 

Title

Chief Financial Officer

 

 

Date

September 28, 2004

 

 

 

 

 

 

ARTISOFT, INC.

 

 

 

 

 

Signature

/s/ Duncan G. Perry

 

 

Name

Duncan G. Perry

 

 

Title

Chief Financial Officer

 

 

Date

September 28, 2004

 

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT A
TO AGREEMENT BETWEEN VNI AND ARTISOFT

EFFECTIVE SEPTEMBER 28, 2004

 

LISTING OF C-DATA PATENTS

 

Vertical Networks Patents

 

Docket No.

 

Serial No.

 

Filing Date

 

Title

 

Status

VNI-001

 

09/055,072

 

04/03/98

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES

 

Issued - USP 6,181,694, 1/30/01

VNI-001B

 

09/751,948

 

12/28/00

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES

 

Issued - USP 6,292,482, 9/18/01

VNI-001C

 

09/951,283

 

09/13/01

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES

 

Issued - USP 6,389,009,  5/14/02

VNI-010

 

09/161,550

 

09/29/98

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME

 

Issued - USP 6,208,658, 3/27/01

VNI-011

 

09/163,596

 

09/29/98

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME

 

Issued - USP 6,343,074, 1/29/02

VNI-012

 

09/167,408

 

10/06/98

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME

 

Issued - USP 6,154,465, 11/28/00

 

11

--------------------------------------------------------------------------------


 

VNI-012A

 

09/418,424

 

10/15/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME(TELEPHONE INDICATOR FOR EMAIL)

 

Issued - 6,396,849, 5/28/02

VNI-012C

 

09/418,639

 

10/15/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME  (DSP TAPPING METHOD)

 

Issued - USP 6,266,341, 7/24/01

VNI-012D

 

09/419,385

 

10/15/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME  (DSP TAPPING APPARATUS)

 

Issued - USP 6,385,194, 5/7/02

VNI-012E

 

09/419,390

 

10/15/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME(VOICEMAIL BROADCASTING)

 

Issued - USP 6,529,502, 3/4/03

VNI-012F

 

09/418,960

 

10/15/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME  (BLOCK T-1 CHANNEL CONFIGURATION)

 

Issued - USP 6,445,682, 9/3/02

VNI-012J

 

09/433,809

 

11/03/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME (VOICE/VIDEO/DATA OVER COMMON T-1)

 

Issued - USP 6,356,554, 3/12/02

 

12

--------------------------------------------------------------------------------


 

VNI-012K

 

09/419,384

 

10/15/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME(USER ASSIGNMENT OF PHYSICAL TELEPHONE)

 

Issued - USP 6,560,222, 5/6/03

VNI-012L

 

09/433,914

 

11/03/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME (VERTICAL BUS & ISA/PCI BUS ARRANGEMENT)

 

Issued - USP 6,400,711, 6/4/02

VNI-012M

 

09/433,637

 

11/03/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME (SUBSCRIBER DIRECTORY DOWNLOAD)

 

Issued - USP 6,289,025, 9/11/01

VNI-012N

 

09/433,651

 

11/03/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME

 

Issued - USP 6,298,045, 10/2/01

VNI-013

 

09/283,101

 

05/01/00

 

SYSTEMS AND METHOD FOR MULTIPLE VOICE AND DATA COMMUNICATIONS WHICH INCLUDES
INTERFACE CARDS INCLUDING CONFIGURABLE CLOCKS THAT ARE DYNAMICALLY COUPLED TO A
TDM BUS

 

Issued - USP 6,266,340, 7/24/01

VNI-015

 

09/368,460

 

08/04/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR IMPLEMENTING LANGUAGE
CAPABILITIES USING THE SAME

 

Issued - USP 6,366,578, 4/2/02

VNI-018

 

09/849,326

 

05/04/01

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR IMPLEMENTING LANGUAGE
CAPABILITIES USING THE SAME

 

Issued, USP 6,498,791, 12/24/02

 

13

--------------------------------------------------------------------------------


 

VNI-016

 

09/369,038

 

08/04/99

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR IMPLEMENTING LANGUAGE
CAPABILITIES USING THE SAME

 

6,633,848 10/14/03

 

 

10/143,309

 

05/10/02

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES

 

6,744,758 6/1/04

 

Vertical Networks Patents Pending

 

VNI-001D

 

10/143,309

 

05/10/02

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES

VNI-001E

 

10/325,346

 

12/19/02

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES

VNI-005.CIP

 

09/843,642

 

04/25/01

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS HAVING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES, AND TELEPHONY STATION CARDS
INCLUDING  VOLTAGE GENERATORS

VNI-012I

 

10/325,763

 

12/18/02

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR PERFORMING TELEPHONY
AND DATA FUNCTIONS USING THE SAME (TELECONFERENCING)

VNI-016B

 

 

 

 

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR IMPLEMENTING LANGUAGE
CAPABILITIES USING THE SAME

VNI-017

 

09/680,634

 

10/06/00

 

SYSTEMS AND METHODS FOR PROVIDING VOICE/DATA COMMUNICATION SYSTEMS AND
VOICE/DATA COMMUNICATIONS (PORTAL/PROVISIONING SERVICE)

 

14

--------------------------------------------------------------------------------


 

VNI-018A

 

10/326,718

 

12/18/02

 

SYSTEMS AND METHODS FOR MULTIPLE MODE VOICE AND DATA COMMUNICATIONS USING
INTELLIGENTLY BRIDGED TDM AND PACKET BUSES AND METHODS FOR IMPLEMENTING LANGUAGE
CAPABILITIES USING THE SAME

VNI-019

 

10/188,260

 

07/01/02

 

METHOD AND APPARATUS FOR CONTROLLING TELEPHONE CALLS USING A COMPUTER CALL
ASSISTANT

VNI-020

 

10/187,861

 

07/01/02

 

SYSTEMS AND METHODS FOR VOICE AND DATA COMMUNICATIONS INCLUDING A NETWORK DROP
AND INSERT INTERFACE FOR AN EXTERNAL DATA ROUTING RESOURCE

VNI-021

 

10/188,244

 

07/01/02

 

SYSTEMS AND METHODS FOR VOICE AND DATA COMMUNICATIONS INCLUDING A SCALABLE TDM
SWITCH/MULTIPLEXER

VNI-022

 

10/188,002

 

07/01/02

 

SYSTEMS AND METHODS FOR VOICE AND DATA COMMUNICATIONS INCLUDING HYBRID KEY
SYSTEM/PBX FUNCTIONALITY

VNI-023

 

10/324,592

 

12/19/02

 

SYSTEMS AND METHODS FOR IMPROVED MULTISITE MANAGEMENT OF CONVERGED COMMUNICATION
SYSTEMS AND COMPUTER SYSTEMS

VNI-024

 

 

 

08/09/04

 

SYSTEMS AND METHODS FOR IMPROVED  MULTISITE MANAGEMENT AND REPORTING OF
CONVERGED COMMUNICATION SYSTEMS AND COMPUTER SYSTEMS

 

15

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

LIST

 

@Comm

3Com

3M

Acme

Addtron Technology

Adtran

Agere Systems

Alcatel

Allied Telesyn

AMD

Anta Systems

Arlotto

Asante

Asterisk

Avaya

Avici Systems Inc

BBS Telecom

Belkin

BizFon

Black Box

Broadcom

Brooktrout

C3

Centrepoint Technologies

CNet

Comdial

Compex

Comverse Technology

Conexant

Convergent Networks

Coppercom

 

Dell

D-Link Systems

Dialexia

Enterasys Networks

Ericsson

Excel

Flexion/Four Tiers

Fujitsu

Genesys/Alcatel

GigaFast

Hawking Technologies

Hitachi

HP

Huawei

IndTeleSoft

Indyme

Intertex/Intergate

Interactive Intelligence

Intercall Systems’

 

16

--------------------------------------------------------------------------------


 

Inter-Tel

Intervoice

Ishoni Networks

Iwatsu

 

Jasomi Networks

Kingston

LG Electronics

 

Marconi

MacroVoice Networks

MCK Communications

Mediatrix

Metrobility Optical Systems

MiLan Technology

Mitel

Motorola

Multi-Tech Systems

 

NEC

Netgear

Netopia

NewPort

Nortel

Norvergence

NMS Communications

Occam Networks

Oki

Panasonic

Performance Technologies

PMC Sierra

Protec Microsystems

Proxim

Quintum Technologies

RadVision

Royal Philips Electronics

Samsleipner

Samsung

Santera

Sentito

 

Shoreline

Siemens

SMC

Snom

SOHOware

Sylantro

SymantecSyndeo

 

Tandberg

Telindus

Tellabs

TelradTMC Corporation

Trendware International

US Robotics

Versatel Networks

 

17

--------------------------------------------------------------------------------


 

Vina Technologies

Vocaldata

Vocalocity

Vocomo

Vodavi

Welltech

 

Westell

Zultys

 

Product lines of companies not specifically listed that are not IP-PBX type
products

 

18

--------------------------------------------------------------------------------